94 F.3d 650
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Domingo AREVELO-CHAVEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70892.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 12, 1996.Decided Aug. 22, 1996.

1
Before:  NOONAN, THOMPSON, Circuit Judges, and HAGEN*, District Judge.


2
ORDER**


3
This appeal is dismissed for lack of jurisdiction, on the authority of  Duldulao v. INS, --- F.3d ----, 1996 WL 411447 (9th Cir.), 96 Cal.Daily Op.Serv. 5453.



*
 The Honorable David Warner Hagen, United States District Judge for the District of Nevada, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3